Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed because the closest prior art, Hay et al. (Pub. No. US 2014/0231141), teaches a method for optimizing weight measurements in drilling operations including taking a first survey recording at a first depth within a borehole, the first survey recording providing inclination and azimuth of a drillstring at the first depth, measuring a weight on a drill bit at the first depth with a sensor sub arranged on a bottom hole assembly, the bottom hole assembly forming part of the drillstring and the drill bit being disposed at an end of the drillstring, calculating a predicted borehole curvature at a second depth within the borehole, the predicted curvature including a predicted inclination and a predicted azimuth of the drillstring at the second depth, calculating a weight correction value based on the predicted hole curvature, and calibrating the sensor sub with the weight correction value, but fails to anticipate or render obvious a method including the steps of: weighting the one or more measurements obtained within the sliding window to generate one or more weighted measurements; estimating a set of model parameters based on the one or more weighted measurements; and applying the estimated set of model parameters to a predictive model to generate an estimate of a 
Claim 10 is allowed because the closest prior art, Hay et al. (Pub. No. US 2014/0231141), teaches a method for optimizing weight measurements in drilling operations including taking a first survey recording at a first depth within a borehole, the first survey recording providing inclination and azimuth of a drillstring at the first depth, measuring a weight on a drill bit at the first depth with a sensor sub arranged on a bottom hole assembly, the bottom hole assembly forming part of the drillstring and the drill bit being disposed at an end of the drillstring, calculating a predicted borehole curvature at a second depth within the borehole, the predicted curvature including a predicted inclination and a predicted azimuth of the drillstring at the second depth, calculating a weight correction value based on the predicted hole curvature, and calibrating the sensor sub with the weight correction value, but fails to anticipate or render obvious a system comprising: a device configured to: weight the one or more measurements obtained within the sliding window to generate one or more weighted measurements; estimate a set of model parameters based on the one or more weighted measurements; and apply the estimated set of model parameters to a predictive model to generate an estimate of a current inclination of the drill bit, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 18 is allowed because the closest prior art, Hay et al. (Pub. No. US 2014/0231141), teaches a method for optimizing weight measurements in drilling operations including taking a first survey recording at a first depth within a borehole, the first survey recording providing inclination and azimuth of a drillstring at the first depth, 
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Contact information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857